Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Application Status
This application is a CON of US patent application 14/763,244, filed on 07/24/2015, which was a 371 of PCT/GB2014/050208, filed on 01/28/2014.
Claims 1-15 and 16-20 are currently pending in this patent application.
In response to a previous Office action, a Final Rejection Office action (mailed on 09/21/2021), Applicants filed a response and an amendment on 03/21/2022, adding new claims 16-20 is acknowledged. Claims 9-14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered. 
Claims 1-8, 15 and 16-20 are present for examination.
Applicants' arguments filed on 03/21/2022, have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

New-Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/21/2021 and 03/21/2022 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the Examiner. The signed copies of 1449s are enclosed herewith.

	
Maintained-Rejections - 35 USC § 112, First Paragraph (new matter)
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The previous rejection of Claim 15 is rejected under 35 U.S.C. 112, First Paragraph, as failing to comply with the written description requirement for reciting New Matters, is maintained. This rejection has been discussed at length in the previous Office Action, and the rejection is maintained as discussed previously and for the following reasons.
The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection. 
Claim 15 is directed under BRI to “The composition of claim 1, wherein the isothermal polymerase is selected from φ29 polymerase, Bst Polymerase, vent polymerase, 90Nm polymerase, Klenow fragment of DNA polymerase I, Tfi polymerase, and BCa polymerase”.
There is no indication in the specification of the recitation “φ29 polymerase, Bst polymerase, vent polymerase, 90Nm polymerase, Klenow fragment of DNA polymerase I, Tfi polymerase, and BCa polymerase” in the context of isothermal polymerase, as recited in the claim 15, within the scope of the invention as conceived by Applicants at the time the application was filed.  Accordingly, Applicants are required to cancel the new matter in response to this Office Action.  
Arguments: Applicants argue that the disclosure sets forth a sufficient description to demonstrate Applicant was in possession of the claimed subject matter at the time the application was filed. For example, the specification expressly discloses: A variety of polymerases are known and these are selected depending upon their intended purpose in a reaction. For instance, there are a range of isothermal amplification reactions such as the transcription mediated amplification, nucleic acid sequence-based amplification, signal mediated amplification of RNA technology, strand displacement amplification, rolling circle amplification, loop-mediated isothermal amplification of DNA (LAMP), isothermal multiple displacement amplification, helicase- dependent amplification, single primer isothermal amplification, and circular helicase-dependent amplification as well as whole genome amplification, where the polymerase used need only be active at the temperature at which the reaction is carried out. [4:17-25] Thus, Applicant's specification expressly discloses the types of isothermal amplification that may be performed and expressly discloses example polymerases (MMuLV, AMV, and TTh @ 4:27) to be used. The absence of an exhaustive list does not render unrecited examples that were accessible to those of ordinary skill in the art (e.g., U.S. Patent No. 8,206,913 at 17:50-59 and U.S. Patent Publication No. 20120021461 at 1 [0033]) to be new matter. The Court of Appeals for the Federal Circuit has recognized that written description compliance depends, in part, on "the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue." Ariad Pharmaceuticals et al. v. Eli Lilly and Company, 598 F.3d 1336, 1351; 94 U.S.P.Q.2d 1161 (Fed. Cir. 2010, en banc), citing Capon v. Eshhar, 418 F.3d 1349, 1359 (Fed. Cir. 2005). Applicant respectfully asserts that Applicant's specification permissibly relies on further examples of common isothermal polymerases known in the art. Streck, Inc. v. Research 7 APPLICATION SERIAL NO. 16/813,176ATTORNEY DOCKET No. FGL-002-CON-PUS& Diagnostic Sys., Inc., 665 F.3d 1269, 1285 (Fed. Cir. 2012) ("In some instances, a patentee can rely on information that is 'well-known in the art' to satisfy written description.") The Court of Customs and Patent Appeals, the predecessor to the Federal Circuit, stated: If the original specification of a patent application on the scales of justice disclosed only a 1-pound "lead weight" as a counterbalance to determine the weight of a pound of flesh, we do not believe the applicant should be prevented, by the so-called "description requirement" of the first paragraph of § 112, or the prohibition against new matter of § 132, from later claiming the counterbalance as a "metal weight" or simply as a 1- pound "weight," although both "metal weight" and "weight" would indeed by progressively broader than "lead weight," including even such an undisclosed, but obviously art-recognized equivalent, "weight" as a pound of feathers. The broader claim language would be permitted because the description of the use and function of the lead weight as a scale counterbalance in the whole disclosure would immediately convey to any person skilled in the scale art the knowledge that the applicant invented a scale with a 1-pound counterbalance weight, regardless of its composition. In re Smythe, 480 F.2d 1376, 1384 (C.C.P.A. 1973)(emphasis added) The present case is similar. Just as the Court in Smith recognized that that a pound of feathers should not be deemed new matter, Applicant's extension of several expressly disclosed isothermal polymerases to include additional, art-recognized additional polymerases is not barred by the written description requirement. 
Response: Applicants arguments have been fully considered, but are not deemed persuasive to overcome the rejection on New Matter issues under 35 USC 112, First Paragraph. Applicants are arguing not for arguments for New Matter issues under 35 USC 112, First Paragraph, but arguments for traversing general Written Description rejection under 35 USC 112, First Paragraph. Applicants arguments are not found persuasive because the Examiner clearly pointed out in the New Matter Rejection under 35 USC112, First Paragraph that "isothermal polymerase is selected from φ29 polymerase, Bst Polymerase, vent polymerase, 90Nm polymerase, Klenow fragment of DNA polymerase I, Tfi polymerase, and BCa polymerase” are New matters, which was introduced in a  newly added limitations as a new claim 15, filed on 07/16/2021, and said species of isothermal polymerase are New Matters, and was not disclosed at the time of the invention was made. There is no indication in the specification of the recitation “φ29 polymerase, Bst polymerase, vent polymerase, 90Nm polymerase, Klenow fragment of DNA polymerase I, Tfi polymerase, and BCa polymerase” in the context of isothermal polymerase, as recited in the claim 15, filed on 07/16/2021, within the scope of the invention as conceived by Applicants at the time the application was filed.  Accordingly, Applicants are required to cancel the new matter in response to this Office Action.  Applicants are reminded not to confuse with the argument on the general Written Description requirement, which was not raised by the Examiner, but New Matters, which was not disclosed at the time of the invention was made, and Applicants are silent about New Matter issues. 
Regarding the arguments about presence of the limitations in US patent No. 8,206,913, which is not found persuasive at all because this US patent No. 8,206,913 was not claimed as priority document. Therefore, this rejection is maintained.


Withdrawn-Claim Rejections – pre-AIA  35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 1-8 and 15 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Battrell et al. (Rehydratable matrices for dry storage of TAQ polymerase in a microfluidic device. WO 2010/144682, publication 12/16/2010, see, IDS, in view of Lee et al. (Freeze-dried compositions for carrying out PCR and other biochemical reactions, WO 2008/155524, publication 12/24/2008, see IDS, hereinafter Lee et al. 2008), and Ponaka et al. (Preparation of glassified biological reagents. WO 2008/036544 A1, publication 03/27/2008, see IDS), is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 


New-Claim Rejections – pre-AIA  35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.” 
Claims 1-8, 15 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ponaka et al. (Preparation of glassified biological reagents. WO 2008/036544 A1, publication 03/27/2008, see IDS) in view of Lee et al. (Freeze-dried compositions for carrying out PCR and other biochemical reactions, WO 2008/155524, publication 12/24/2008, see IDS, hereinafter Lee et al. 2008) and Rosado et al. (Process for preparing stabilized reaction mixtures which are totally or partially dried, comprising at least one enzyme, reaction mixtures and kits containing said mixtures. US 2003/0119042 A1, publication 06/26/2003).
Claims 1 and 2 are drawn to under Broadest Reasonable Interpretation (BRI) as a dried composition having a cake three-dimensional structure which is resistant to collapse in an environment of 75% humidity, the composition comprising: (i) an isothermal polymerase; and 5(ii) stachyose; wherein the dried composition is free of gelatin and is in a freeze-dried form, wherein the composition further comprises a reverse-transcriptase, a DNA polymerase.
Regarding Claims 1-8, 15 and 16-20,  Ponaka et al. teach a reagent composition comprising: a dried reagent preparation made by a method, wherein method of making a dried reagent preparation, comprising the steps of (a) providing an aqueous solution of at least one buffered biological reagent; (b) mixing a glass forming filler material comprising saccharide molecule including trehalose (two glucose molecule) or sucrose composed of two sugar molecule glucose and fructose with the buffered reagent solution to form a mixture wherein the concentration of the filler material is sufficient to facilitate formation of a glassy, porous composition; (c) dispensing the mixture in the form of substantially uniform droplets into wells of a multi-well container, wherein a single droplet is dispensed into each well; (d) drying the droplets in said container to form the reagent preparation; wherein the reagent preparation is water soluble and has a transition temperature (Tg) sufficient for room temperature stability, wherein said dried reagent preparation contains enough biological reagents for a single assay, wherein said assay mixture includes all the reagents necessary for PCR, except amplification template and primers, wherein said assay mixture includes all the reagents necessary for in vitro transcription, except the template, wherein said assay mixture includes all the reagents necessary for whole genome amplification, except the template, wherein said assay mixture includes all the reagents, necessary for a real-time PCR assay, except the template, wherein the reagents comprises polymerase including Phi29 (φ29) DNA polymerase, DNA polymerase (Klenow), AMV or murine reverse transcriptase, wherein the reagents composition is lyophilized (see, pg. 9, para 2, and claims 1-18), wherein the lyophilized dried reagent is like a cake, and said cake like lyophilized dry reagent composition inherently have 3-dimensional structure, and inherently have characteristics of “resistant to collapse in an environment of 75% humidity”. Since, the method of Ponaka et al. do not teach using gelatin, thus, reagent composition of Ponaka et al. is free of gelatin.
Ponaka et al. do not teach using stachyose, a saccharide molecule, composed of four sugar molecule as protective reagent in the dried formulation but indeed teach using trehalose or sucrose composed of two sugar molecules (for claims 1 and 16-18), do not teach the lyophilized cake-like structure of reagents composition  having three-dimensional cake like structure  having two or more layers, wherein the reagents are within one distinct layer (for claim 4), which is resistant to collapse in an environment 75% humidity (for claims 1, 16 and 18). 
However, Lee et al. (2008) teach a freeze-dried compositions including cake like 3-dimensional structure (pg. 3, 21), for carrying out PCR (pg. 4-5) and other biochemical reactions composition for carrying out a chemical or biochemical reaction, said composition comprising (i) a set of reagents comprising at least some of the chemical or biochemical reagents necessary for conducting said chemical or biochemical reaction (pg. 9, 12 and claims 1-23), (ii) a glass forming agent is non-reducing sugar, including trehalose, sucrose or mannose, wherein sucrose and trehalose is composed of two saccharide unit (abstract, pg. 4, (iii) a stabilizing agent therefore and (iv) wherein the glass-forming reagent (ii) is a non-reducing sugar, wherein the stabilizer (iii) is selected from polyethylene glycol (PEG), polyvinylpyrrolidine (PVP) or polysaccharide, wherein the set of reagents (pg. 4) (i) is a set of reagents which is specifically adapted to carry out a polymerase chain reaction (PCR) comprises Taq polymerase enzyme or Taq enzyme (pg. 1, 6) or reverse transcriptase polymerase enzyme (pg. 15-16), which are thermostable (pg. 9), wherein the set of reagents comprises a polymerase capable of extending a primer when adhered to a template nucleic acid sequence during a polymerase chain reaction, wherein the set of reagents includes all of buffer, salts, primers and nucleotides suitable for conducting a polymerase chain reaction to amplify a DNA sequence (pg. 9, 12 and claims 1-23), and a kit comprising said composition (see, abstract, pg. 3, 21, claims 1-23). 
Lee et al. (2008) do not teach using freeze-dried polymerase enzyme cake having two or more layers and reagents are kept within a specific layer (for claim 4). 
However, a freeze-dried cake of proteins usually comprises multiple layers including top layer or bottom layer (see, evidential reference, Julia Falk, Freeze-drying of protein pharmaceutical in vials with different character. UPPSALA UNIVERSITET, page 1-31, 2019, see, page 8, para 1, section 2.3.4, see PTO892) and thus, the cake-like structure of Lee et al. (2008) inherently comprises two or more layers, and the ingredients of the freeze-dried cake inherently contains in one of the layers as evidenced by Julia Falk.
Because the freeze-dried cake of polymerase enzyme having two or more layers and the reagents are kept within a specific layer of the claimed invention and that of freeze-dried cake of polymerase enzyme of the reference (see, Lee et al. 2008) is one and the same, Examiner takes the position that the two or more layers of the freeze-dried cake-like structure inherently comprises two or more layers of Lee et al. reference as evidence by Julia Falk ( Freeze-drying of protein pharmaceutical in vials with different character. UPPSALA UNIVERSITET, page 1-31, 2019, see, page 8, para 1, section 2.3.4). Similarly, ingredients of the freeze-dried cake inherently contain in one of the layers. Since the Office does not have the facilities for examining and comparing applicants' freeze-dried cake of polymerase enzyme for having two or more layers by the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
 Besides, according to MPEP 2112.01- when structure recited in the reference is substantially identical to that of the claims, claimed properties, or functions are presumed to be inherent.
2112.01 Composition, Product, and  Apparatus Claims [R-07.2015]
I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).

Lee et al. also do not teach using stachyose, a four-sugar saccharide molecule in the composition (for claims 1 and 16-18).
However, Rosado et al. teach a process for preparing a stabilized and totally or partially dried reaction mixture, said mixture comprising at least one enzyme, comprising a) bringing into contact in a single container i) an aqueous solution of a reaction mixture comprising at least one enzyme; and ii) an aqueous solution of a stabilizing mixture composed of at least one protective agent against drying; at least one inhibitor of the condensation reaction between carbonyl or carboxyl groups and amine or phosphate groups; and at least one inert polymer capable of generating a mesh structure preventing the mobility of the dried reagents; in order to obtain an aqueous solution comprising said reaction mixture together with said stabilizing mixture; and
b) removing all or part of the water contained in said aqueous solution obtained in step a), until obtaining a totally or partially dried mixture comprising said enzyme and said stabilizing mixture having a moisture content which is equal to or less than 30%, in order to obtain a stabilized reaction mixture which is totally or partially dried, comprising at least one enzyme, wherein said reaction mixture comprises at least one enzyme intervening in an enzymatic reaction, together with all or part of the reagents which are necessary for carrying out said enzymatic reaction in which said enzyme intervenes, wherein said enzyme is selected from the group consisting of thermostable RNA amplification enzymes, i.e. RNA polymerase, ; thermostable DNA amplification enzymes, i.e. DNA polymerase; restriction enzymes; and mixtures thereof, wherein said protective agent is a non-reducing carbohydrate including stachyose (see, abstract, para 5-8, 10, 13, 14, 26, 30-31, 60, 72-73, 84, 104, 113, 151, 153, Example 1-2, and claims 1-36).
Therefore, it would have been obvious to one of ordinary skilled in the art to arrive the claimed invention by combining the teachings of Ponaka et al.  Lee et al. (2008) and Rosado et al. to use freeze-dried polymerase composition in a 3-dimensional cake-like structure as taught by  Lee et al. (2008) and making said 3-dimensional cake-like structure with two or more layers to place specific reagents within a specific layer inherently (see, above explanation), and using Phi29 (φ29) DNA polymerase, DNA polymerase (Klenow), AMV or murine reverse transcriptase as taught by Ponaka et al. and use non-reducing saccharide molecule of stachyose, a four sugar saccharide molecule as taught by Rosado et al. in the composition of Ponaka et al. and modify Ponaka et al. to produce a freeze-dried polymerase composition comprising stachyose and having cake like 3-dimensional structure with two or more layer for storing PCR reagents in a kit for carrying out PCR and other biochemical reactions using said freeze-dried cake like structure comprising Phi29 (φ29) DNA polymerase, DNA polymerase (Klenow), AMV or murine reverse transcriptase enzyme and a stachyose in view of the teachings of Ponaka et al. Lee et al. and Rosado et al. to arrive the claimed invention.
One of ordinary skilled in the art would have been motivated to use a freeze-dried composition having cake like 3-dimensional structure with two or more layer for storing PCR reagents in a kit for carrying out PCR, which are technically, commercially and financially beneficial. One of ordinary skilled in the art would have also motivated to use non-reducing saccharide molecule of stachyose, a four sugar saccharide molecule, to stabilized enzyme or protein containing composition, which is well known as protective reagent, which is technically, commercially and financially beneficial.
One of ordinary skilled in the art would have a reasonable expectation of success because Ponaka et al., Lee et al. (2008) and Rosado et al. could successfully produce a freeze-dried or lyophilized composition for carrying out PCR with Phi29 (φ29) DNA polymerase, DNA polymerase (Klenow), AMV or murine reverse transcriptase polymerase enzyme and non-reducing, glass forming sugar molecule including stachyose. Thus, the above references render the claims prima facie obvious to one of ordinary skill in the art.

Maintained-Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	The previous rejection of Claims 1-8 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1-8 of U. S. Patent 10626472 B2, issued on 04/21/2020, see PTO892, is maintained, and new claim 15 is included in this rejection. The rejection is maintained as discussed previously and for the following reasons. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-8 and 15 of the instant application disclose a dried composition having a cake three-dimensional structure which is resistant to collapse in an environment of 75% humidity, the composition comprising: (i) an isothermal polymerase; and 5(ii) stachyose; wherein the dried composition is free of gelatin and is in a freeze-dried form, which further comprises a reverse-transcriptase, which further comprises at least one of the following: (i) a buffer;  10(ii) a metal salt; (iii) nucleotides which may be fluorescently labelled; (iv) a blocking compound; (v) an anti-oxidant and/or anti-maillard reagent; (vi) a primer useful in an amplification reaction which is optionally labelled with a 15fluorescent label; (vii) a probe useful in detection of an amplification reaction which is optionally labelled with one or more fluorescent labels; (viii) a fluorescent dye; (ix) a pyrophosphate salt and a pyrophosphatase enzyme;  20(x) a nucleic acid that is able to act as an internal control for an amplification reaction; or (xi) a primer that is able to amplify a nucleic acid of item (x), which is in the form of a freeze-dried cake and which comprises two or more distinct layers, and wherein at least one of said further reagents is 25comprised within one distinct layer within the freeze-dried cake, which further comprises a polymeric compound that is able to stabilize a freeze-dried cake, wherein the polymeric compound is selected from the group consisting of polyethylene glycol, polyvinylpyrrolidine, and polysaccharides, and a kit comprising the dried composition and a second composition comprising a reagent for use in a reaction with said polymerase, wherein the second composition is in freeze-dried form, wherein said second composition comprises stachyose and a reagent 5mixture for use in a reaction with the dried composition.

Claims 1-8 of US patent 10626472 B2 disclose a dried composition having a cake three-dimensional structure which is resistant to collapse in an environment of 75% humidity, the composition comprising (i) a polymerase that is useful in a nucleic acid amplification reaction; and (ii) stachyose; wherein the dried composition is free of gelatin and is in a freeze-dried form, and the polymerase is a thermostable polymerase, wherein the polymerase is a reverse-transcriptase or is chemically modified or blocked so that it is inactivated until subject to an initial heat activation step, which is for carrying out a polymerase chain reaction and which further comprises at least one of the following further reagents (i) a buffer; (ii) a metal salt;
(iii) nucleotides which may be fluorescently labelled; (iv) a blocking compound; (v) an anti-oxidant and/or anti-maillard reagent; (vi) a primer useful in a polymerase chain reaction which is optionally labelled with a fluorescent label; (vii) a probe useful in detection of a polymerase chain reaction which is optionally labelled with one or more fluorescent labels; (viii) a fluorescent dye; (ix) an anti-Taq antibody that binds to the active site of the polymerase and inactivates it at ambient temperature, but denatures and dissociates from the enzyme at elevated temperatures; (x) a pyrophosphate salt and a pyrophosphatase enzyme; (xi) a nucleic acid that is able to act as an internal control for an amplification reaction; (xii) a primer that is able to amplify the nucleic acid of item (xi); or (xiii) an isothermal polymerase, which is in the form of a freeze-dried cake which comprises two or more distinct layers, and wherein at least one of said further reagents is comprised within one distinct layer within the freeze-dried cake, which further comprises a polymeric compound that is able to stabilize a freeze-dried cake, wherein the polymeric compound is selected from the group consisting of polyethylene glycol, polyvinylpyrrolidine, and polysaccharides, and a kit comprising the dried composition of claim 1 and a second composition comprising a reagent for use in a reaction with said polymerase, wherein the second composition is in freeze-dried form, wherein said second composition comprises stachyose and a reagent mixture for use in a reaction with said polymerase.

The above indicated claims of the reference patents while not totally identical to the instant claims, are indeed product claim of a dried composition having a cake three-dimensional structure which is resistant to collapse in an environment of 75% humidity, the composition comprising (i) a polymerase that is useful in a nucleic acid amplification reaction; and (ii) stachyose. The portion of the specification (and the claims) in the reference patents, while drawn to the actual product as claims in the instant application, includes several embodiments that would anticipate the invention claimed in the instant application. Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to claims 1-8 of the instant application or alternatively render them obvious. Alternatively, claims 1-8 cannot be considered patentably distinct over claims of the reference patents when there is specifically disclosed embodiment in the instant application that falls within the scope of claims 1-8 of US patent 10626472 B2, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 1-8 of US patent 10626472 B2. 
Note: The present application claims priority as a CON to the parent application 14/763,244 of US patent 10626472 B2, and thus negating safe harbor from non-statutory ODP rejections since the present claims are drawn to a same claimed invention of a dried composition having a cake three-dimensional structure which is resistant to collapse in an environment of 75% humidity, the composition comprising (i) a polymerase that is useful in a nucleic acid amplification reaction; and (ii) stachyose from what was examined in parent. Thus, as discussed above, the presently claimed a dried composition having a cake three-dimensional structure which is resistant to collapse in an environment of 75% humidity, the composition comprising (i) a polymerase that is useful in a nucleic acid amplification reaction; and (ii) stachyose is patentably indistinct from and not protected by the safe harbor from, the claim to the a dried composition having a cake three-dimensional structure which is resistant to collapse in an environment of 75% humidity, the composition comprising (i) a polymerase that is useful in a nucleic acid amplification reaction; and (ii) stachyose in the parent patent. 

Arguments: Applicants state that this rejection is provisional at this time. Accordingly, Applicant here elects to defer responding to the rejection until such time as one or more of the rejected claims has been deemed to be allowable apart from this obviousness-type double patenting rejection, at which time Applicant, at its discretion, may traverse the rejection, amend or cancel one or more rejected claims, and/or submit an appropriate terminal disclaimer.
Response: This is not found persuasive because as no TD has been filed and there is no arguments, the rejection is maintained.


Conclusion
Status of the claims:
Claims 1-8, 15 and 16-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656